United States Court of Appeals
                  FOR THE EIGHTH CIRCUIT



                       No. 97-3780



Michael C. Liddell, a minor,* by
Minnie Liddell, his mother and
                            *    next
friend; Kendra Liddell, a minor,
                            *
by Minnie Liddell, her mother
                            * and next
friend; Minnie Liddell; Roderick
                            *       D.
LeGrand, a minor, by Lois LeGrand,
                            *
his mother and next friend; *Lois
LeGrand; Clodis Yarber, a minor,
                            *       by
Samuel Yarber, his father and
                            * Appeal
                               next     from the United
States
friend; Samuel Yarber; Earline
                            * District
                                 Caldwell;
                                         Court for the
Lillie Caldwell; Gwendolyn Daniels;
                            * Eastern       District   of
Missouri.
National Association for the*
Advancement of Colored People;
                            *
United States of America; City
                            *    of St.
Louis;                      *
                            *
                 Plaintiffs;*
                            *
         v.                 *
                               *
The Board of Education of the
                            * City of
St. Louis; Hattie R. Jackson,
                            * President,
Board of Education of the City
                            *    of St.
Louis; Rev. Earl E. Nance, Jr.,
                            *     a
member of the Board of Education
                            *       of
the City of St. Louis; Renni* B. Shuter,
a member of the Board of Education;
                            *
of the City of St. Louis; Paula
                            *     V.
Smith, a member of the Board* of Educa-
tion of the City of St. Louis;
                             *   Dr. Albert
D. Bender, Sr., a member of *the Board
of Education of the City of *St. Louis;
Eddie G. Davis, a member of *the Board
of Education of the City of *St. Louis;
Dr. John P. Mahoney, a member* of the
Board of Education of the City
                             *   of St.
Louis; Marybeth McBryan, a member
                             *
of the Board of Education of* the City
of St. Louis; Thomas M. Nolan,
                             *   a
member of the Board of Education
                             *     of
the City of St. Louis; William
                             *   Purdy, a
member of the Board of Education
                             *     of
the City of St. Louis; Robbyn* G. Wahby,
a member of the Board of Education
                             *        of
the City of St. Louis; Madye* Henson
Whithead, a member of the Board
                             *     of
Education of the City of St.* Louis;
Dr. Cleveland Hammonds, Jr.,* Super-
intendent of      Schools for* the City of St.
Louis;                       *
                             *
       Defendants-Appellees;*
                             *
Ronald Leggett, St. Louis Collector
                             *         of
Revenue;                     *
              Defendant;     *
                             *
State of Missouri; Mel Carnahan,
                             *
Governor of the State of Missouri;
                             *
Jeremiah (Jay) W. Nixon, Attorney
                             *
General; Bob Holden, Treasurer;
                             *
Richard A. Hanson, Commissioner
                             *     of
Administration; Robert E. Bartman,
                             *
Commissioner of Education; Missouri
                             *
State Board of Education, and* its
members; Thomas R. Davis; *




                            2
Sharon M. Williams; Peter F. *
Herschend; Jacqueline D. Wellington;
                             *
Betty E. Preston; Russell V.* Thompson;
Rice Pete Burns; William Kahn;
                             *
                             *
        Defendants-Appellees;*
                             *
Special School District of St.
                             *  Louis
County;                      *
                             *
          Defendant-Appellant;
                             *
                             *
Affton Board of Education; Bayless
                             *
Board of Education; Brentwood*
Board of Education; Clayton *Board of
Education; Ferguson-Florissant
                             *  Board
of Education; Hancock Place *Board of
Education; Hazelwood Board of*
Education; Jennings Board of* Education;
Kirkwood Board of Education;* LaDue
Board of Education; Lindbergh* Board of
Education; Maplewood-Richmond*
Heights Board of Education; *Mehlville
Board of Education; Normandy* Board
of Education; Parkway Board *of
Education; Pattonville Board* of Educa-
tion; Ritenour Board of Education;
                             *
Riverview Gardens Board of Education;
                             *
Rockwood Board of Education;*
University City Board of Education;
                             *
Valley Park Board of Education;
                             *
Webster Groves Board of Education;
                             *
Wellston Board of Education;* St. Louis
County; Buzz Westfall, County*
Executive; James Baker, Director
                             *    of
Administration, St. Louis County,
                             *
Missouri; Robert H. Peterson,* Collector




                            3
of St. Louis County "Contract
                            * Account,"
St. Louis County, Missouri; * The St.
Louis Career Education District;
                            *
                            *
                    Defendants;
                            *
                            *
St. Louis Teachers' Union, Local
                            *     420,
AFT, AFL-CIO;               *
                            *
        Intervenor Below. *


                            Submitted: February 25, 1998

                                 Filed: April 28, 1998


Before MCMILLIAN, HEANEY, and FAGG, Circuit Judges.



HEANEY, Circuit Judge.

       The Special School District (SSD) appeals from the district court&s August 14,
1997 order requiring the SSD to accept fifteen city-to-county direct transfer students
under the special education plan for the 1997-98 school year. We dismiss the appeal
as moot.

       In 1983, the SSD, the Board of Education of the City of St. Louis (City Board),
the Caldwell and Liddell plaintiffs, and the United States entered into an agreement and
subsequently submitted a special education plan to the district court to settle claims
involving special education services, arising from the pending desegregation litigation.
The plan provided for certain students to receive special education services, teacher
transfers and exchanges, grievance procedures, and the establishment of a funding



                                           4
mechanism. The plan also provided for direct city-to-county transfers of students with
moderate and severe disabilities who require more than 50% of their instructional time
in self-contained special education classrooms. These students are designated as Phase
II and Phase III students.

       In 1985, after a fairness hearing, the district court approved the plan to be
implemented in the 1985-86 school year. The district court noted that the SSD was not
required under the plan to accept a specific number of Phase II or III direct transfer
students, but provided that acceptance of students was to be decided cooperatively by
the local school districts and the SSD on the basis of space availability. An added
restriction was that the assignment of transfer students could not contribute to racial
segregation. In the first two years under the plan, the SSD accepted only 3 Phase II
direct transfer students out of over 400 applicants. For the next eight years, the SSD
has accepted no Phase II or III direct transfer students while over 1,100 students have
applied.

        In 1995, the City Board negotiated with the SSD to accept fifteen Phase II direct
transfer students for the 1995-96 school year. The SSD, however, did not enroll any
direct transfer students in that year or in the 1996-97 school year. The City Board filed
a motion to enforce the SSD&s agreement to accept fifteen direct transfer students. The
SSD argued it was not contractually obligated to accept direct transfer students during
the 1997-98 school year. The SSD further argued that under the plan it was not
required to accept a particular number of direct transfer students, the host district must
first determine the availability of space or the appropriate special education service, and
assignment could not contribute to racial segregation.

        The district court rejected the SSD&s arguments and concluded that the record
established that the SSD had not made a good-faith effort to comply with the plan. The
district court granted the City Board&s motion, concluding that, although the 1995-96


                                            5
agreement might no longer be binding on the SSD, it represented evidence of what
would be a reasonable number of students for the SSD to accept in a given school year.

        The City Board argues that because fifteen Phase II students were accepted and
enrolled in the SSD for the 1997-98 school year, this appeal is moot. We agree.
During oral argument, the SSD agreed that this appeal is moot as to the fifteen students.
Due to educational and practical considerations, the SSD indicated it would not return
the fifteen students even were we to reverse the district court&s order. The order which
is the subject of this appeal does not address future years. Because there is no effective
relief for us to grant, we conclude this appeal is moot. See Beck v. Missouri State High
Sch. Activities Ass&n, 18 F.3d 604, 605 (8th Cir. 1994) (per curiam).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            6